        Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 1 of 18




                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE: Letter Request from Local
Court of Siegen, Germany in the                Miscellaneous Action
Matter of Humerya Umut v.                      No.:
Pedro Juan Mestre


           APPLICATION FOR ORDER UNDER 28 U.S.C.                  S 1782(a)

      The United States of America by its undersigned attorneys, petitions this

Court for an Order pursuant to 28 U.S.C.   S 1782(a)1   and Federal Rule of Civil

Procedure 35(a)2 appointing Assistant United States Attorney Anthony St. Joseph

as Commissioner for the purpose of obtaining judicial assistance in obtaining a

DNA sample from Juan Pedro Mestre, who, upon information and belief, resides




1 Section 1782(a) of Title 28 provides, in part, that: "[t]he district court of the
district in which a person resides or is found may order him to give his testimony or
statement or to produce a document or other thing for use in a proceeding in a
foreign or international tribunal . . . The order may be made pursuant to a letter
rogatory issued, or request made, by a foreign or international tribunal or upon the
application of any interested person and may direct that the testimony or statement
given, or the document or other thing be produced, before a person appointed by the
court. By virtue of his appointment, the person appointed has the power to
administer any necessary oath and take the testimony or statement. The order may
prescribe the practice and procedure, which may be in whole or part the practice
and procedure of the foreign country or the international tribunal, for taking the
testimony or statement or producing the document or other thing, 28 U.S.C. S
1782(a).
2
 FRCP 35(a) provides, in part, that "[t]he court where the action is pending may
order a party whose mental or physical condition - including blood group - is in
controversy to submit to a physical or mental examination by a suitably licensed or
certifred examiner."

                                           1
          Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 2 of 18




within the jurisdiction of this Court at 2510 N 2nd Street, Apt. 2 Philadelphia, PA

19133-3408.

         The Court of Siegen in Germany issued a letter request for taking evidence

on March 29,2078 pursuant to the Hague Convention on Taking Evidence Abroad

in Civil or Commercial Matters ("Hague Convention"). The United States formally

entered into the Hague Convention on October 7, 1972.

         The Letter of Request in German, dated March 29, 2OI8, together with an

English Translation, dated March 29,2018, is attached as Exhibit A.


                                         Respectfully submitted,
                                         WILLIAM D.          AIN
                                         Uni   Sta



                                                         DAVID
                                                      nited Sta    Attorney
                                         Chief, Civil Division



                                        ANTH           JO
                                        Assistant United States Attorney
                                        615 Chestnut Street, Suite 1250
                                        Philadelphia, PA 19106
                                        Phone: 215-861-8267



Dated:   April   10, 2019




                                           2
           Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 3 of 18




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE: Letter Request from Local
Court of Siegen, Germany in the                   Miscellaneous Action
Matter of Humerya Umut v.                         No.:
Pedro Juan Mestre


                     COMMISSIONER'S CERTIFICATION

       T                               having been appointed Commissioner pursuant to an

Order issued in this matber on                         for the puryose of obtaining   Judicial

assistance in obtaining a DNA sample from Pedro Juan Mestre, who resides                within

the jurisdiction of this Court at 2510 N 2nd Street, Apt. 2 Philadelphia, PA 19133-

3408, pursuant to a letter rogatory issued on March 28, 2018 by the Court of Siegen         in

Germany, attached hereto, is a-,correct transcript ofproceedings and the statements made by

the said witness before me pursuant to the said Court Order.




DATED:



                                           COMMISSIONER
        Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 4 of 18




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In RE: Letter Request from Local
Court of Siegen, Germany in the                      Miscellaneous Action
Matter of Humerya Umut v.                            No.:
Pedro Juan Mestre




                                        ORDER
       Upon consideration ofthe foregoingApplication For Order Under 28 U.S.C. 1782,the

Court of Siegen in Germany issued a letter request for Taking Evidence on March

28,2018 pursuant to the Hague Convention on Taking Evidence Abroad in Civil or

Commercial Matters which the United States entered into on October 7,1972, under

the Convention on Taking Evidence Abroad, which entered into force behveen the United

States ofAmerica and the Germany on October      7   , 1972

           IT IS ORDERED that Assistant United States Attorney Anthony St. Joseph be

appointed as Commissioner, pursuant to 28 U.S.C.1782, for the pu-rpose of rendering judicial

assistance as requested by the   Gjorvik District Court in Norway under the Convention on

TakingEvidence Abroad, 23 UST 2555, TIAS 7444.


           TTIUS DONE and SIGNED         onthis-              dayof                 ,n19.




                                                     United States District Judge
         Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 5 of 18




                            CERTIFICATE OF SERVICE


      The undersigned attorney certifres that a true and correct copy of the

foregoing Answer has been frled electronically and mailed via First Class Mail to

                               Mr. Pedro Juan Mestre
                                  2510 N 2nd Street
                                        Apt.2
                            Philadelphia, PA 1 91 33-3408




                                          ANTH       S T,       PH
                                          Assistant United States Attorney



Dated:   April   10, 2019
Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 6 of 18




         EXHIBIT A
             Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 7 of 18

It{TRADUCf                                FachiJ     bersetzungen' Dol metscherd ienst
                                          Postfach 101710 44017 Dortmund'Tel. +49 (231)   952045-0 info@intraduct'de




                                [Cetnrrco TnINSLATIoN     FRoM GERMAN]


 Amtsgericht [LocALCouRr]       Siegen                                   Siegen, March 29,2018

 Berliner StraBe 21-22
 U57O72 Siegen

 Reference number:
 15 F 1539/14




 U.S. Department of Justice
 CivilDivision
 Office of lnternational Judicial Assistance
 Benjamin Franklin Station, P. O' Box 14360
 Washington, D.C.20004
 USA



 Mutual assistance wlth forelgn countrles in clvil mattets
 Request for the taking of evidence by obtaining a patemity tesUsample


 Dear Sir or Madam,

 ln the family matter
                                                               30, 2010, LiegniEer straBe
 conceming the minor child Antonio Juan Umut, born on December
 74,O-57O72  Siegen,

 with the following parties involved:

        1.   Antonio Juan Umut, Liegnitzer StraBe 74'D-57072 Siegen'
                                                                                  Petitioner and child,

                                                                                           of America'
        2    Mr. Pedro Juan Mestre, 313143 Tulip street, 19125 Philadelphia, United states
                                                                                             Respondent,

        3.   Ms. H0meyra Umut, Liegnitzer StraBe 74,D-57072 Siegen'
                                                                                   Mother of the child,

        4    city of siegen Jugendamt [YourH     WELFARE oFFIcE],    weidenauer straBe 211-213' D-57076
             Siegen,
                                                                                                  Counsel

  3
      Translator's note: This number is given variously as 3134 and 31314 throughoul these documents

                                                                                                 I Z0lB
                                                                                                 iri;lY 3
                                                                                   crlu -tffi _26- tg            i7
                   Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 8 of 18
  INTRADUCT@                                                 F   ach     r.l   b   ersetzu    ng    en     Do I m e ts c h e rd i e n st
                                                             Postfach 10 17 10 . 44017 Dortmund Tel. +49 (231) 95 2045-0' info@intraduct'de




       The competent court in the USA is hereby requested to commission the body there which is
       usually responsible for taking samples.

       Evidence should be taken as to whether the respondent, Mr. Pedro Juan Mestre, born on
                  , 1985, 31 314 Tulip Street, 1 9125 Philadelphia, United States of
                                                                                     America, social

       security     number                     , is   the biological father of the child        A          Jt Ut         ,   bom on

                           , 2010 with a paternity test being obtained. The examination
                                                                                        should be based on

        a mucosal or saliva test.



                                                                                      please refer to
        \Mth regards to the underlying circumstances and questions to the respondent,
        the enclosed statement for the request for mutual assistance'




        The respondent's statements should not be under oath'



                                                                             or the court is not
        The presence of a party to the proceedings other than the respondent
        required during the taking of the evidence.



        we respectfully request that a record of the examination                        be sent to the requesting court after

        this request has been handled


         Sincerely,
                                                                          oF ARMS oF
         ULLEGTBLE      slcNAruREl                 [SEAL sHowrNG THE coAT

         Sch0E                                     NORTH RHINE-WESTPHALIA AND THE INSCRIPfiON:
                                                   .SIEGEN LOCAL COURT; (ILLEGIBLE NUMBER)''I
         Judge


           07
As a su,om trarElatorforthe Engllsh languagE I heroby cartt'fy thst   Vorstehende UbeBalzung der mlr YorEelegten und in
I have completed tlle abow transhtion and that $E trEnslelion ls      deutsder StracJE abgefaslen Urfiunde ist rictilg und
true and complete to the best of my knowledge and belief.        volbtandig.
Transhto[ Maerr€ Psle]sonschmidt MA.' s$om translator for        Uberselzerh: Maerre PalersoFsdrmldt M.A.' ofrnUich
                                                                                         Ud(undenubcr8etrerin der
Engllsh in the state ol Baden-Wrtlomberg (Ref. no.: E 316 a/ P ) bestellte und beddlgts
                                                                                     ffr                       316 a/ P
                                                                                                                                      L   l:l\lri:ti
             Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 9 of 18




Amtsgericht Siegen                                                  Siegen, 29.03.2018

Berliner StraBe 21-22
57072 Siegen


Geschdftsnummer.

15 F 1539n4




U.S. Department of Justice
CivilDivision
ffice of lnternational Judicial Assistance
Benjamin Franklin Station, P. O. Box 14360
Washington, D.C.200M
USA


Rechtshilfeverkehr mit dem Ausland in zivitrechttichen Angelegenheiten
Ersuchen um Beweisaufnahme durch Einholung eines Abstammungsgutachtens/
Probenentnahme



Sehr geehrte Damen und Herren,

in der Familiensache

betreffend das minderjdhrige Kind At         Jt r U      geboren    am      '2010, Liegnitzer
StraRe 74, 57 072 Siegen,

an der beteiligten sind:



    1.     A      Jr U       , Liegnitzer StraRe 74,57072 Siegen'
                                                                '        Antragsteller und Kind,

                                                                                     Staaten'
    2.     Hen Pedro Juan Mestre, 31314 Tulip Street, 19125'Philadelphia, Vereinigte
                                                                                Antragsgegner,


      3.   Frau HUmeyra Umut, Liegnitzer StraBe 74,57072 Siegen'
                                                                                  Kindesmutter,


      4.   Jugendamt der Stadt siegen, weidenauer StraBe 211-213,57076 Siegen,
                                                                                         Beistand


 wird das zustandige Gericht in den USA gebeten, die vor Ort ublicherweise zustandige Stelle
 mit einer Probenentnahme zu beauftragen
            Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 10 of 18




EssollBeweisdarubererhobenwerden,obderAntragsgegner,HerrPedroJuanMestre'
                                                                  Vereinigte staaten', social-
geboren   an      .1985, 31314 Tulip street, 19'125 Philadelphia,

Security-Number,derbiologischeVaterdesKindesAJUgeboren
                                                                      Die Begutachtung soll
am   30.12.2010 ist, durch Einholung eines Abstammungsgutachtens.
                                        oder Speichelproben'
erfolgen auf Grundlage von Schleimhaut-



                                             Fragen an den Antragsgegner wird auf den
Zum zugrunde liegenden sachverhalt und den
                                                 Bezug genommen'
anliegenden Vermerk fur das Rechtshilfeersuchen




Aussagen des Antragsgegners sollen
                                   nicht eidlich erfolgen'                                       L


                                                         als des Antragsgegners oder des
 Die Anwesenheit eines anderen Verfahrensbeteiligten
                                     nicht erforderlich'
 Gerichts bei der Beweisaufnahme ist




 Eswirdhdflichstgebeten,demersuchendenGerichtnachderErledigungdesErsuchens
 eineNiederschriftOberdieBegutachtungzuiibersenden.



 Mit freundlichen GrURen

                                                                                                 I
ffi*
  Richter
                                     ,.
           Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 11 of 18



15 F 1539/14                                                     Erlassen am22.03.2018
                                                                 durch Ubergabe an die
                                                                 Geschdftsstelle

                                                                 Wagner, Justizbeschdftigte
                                                                 als Urkundsbeamtin der
                                                                 GeschBftsstelle




                                     Amtsgericht Siegen
                                      Familienger:cht
                                         Beschluss

                                        ln der Familiensache


betreffend das minderjEihrige Kind A                    J     Ur :, geboren am                  .2010,
Liegnitzer StraRe 7 4,    57   072 Siegen,


an der weiter beteiligt sind


1. Ar           Jt U          , Liegnitzer StraBe   74,57072 Siegen,
                                                                                      Antragsteller,


2.   Herr Pedro Juan Mestre, 31314 Tulip Stttiei, 19*25 Philadelphia, Vereinigte
                                                  ,l
     Staaten,
                                                                                   Antragsgegner


3. Frau HUmeyra      Umut, Liegnitzer StraBe 74' 57072 Siegen,
                                                                                     Kindesmutter,


4.   Jugendamt der Stadt Siegen, Fachbereich Soziale Dienste, Weidenauer StraBe
     211-213,57076 Siegen
                                                                                              Beistand




Das zustdndige Gericht in den USA wird im Wege der Rechtshitfe gebeten, gemaB
nachfolgendem Beschluss tdtig zu werden:



Es soll BeweiS darUber erhoben werden, ob der Antragsgegner, Herr Pedro Juan
Mestre, geboren am        (
                          .1985, 31314 Tulip Street, 19125 Philadelphia, Vereinigte
Staaten,   Social-Security-Number                     , der biologische Vater   des Kindes A
J     L         geboren   am          .2010 ist, durch Einholung eines
          Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 12 of 18

                                                 2

Abstammungsgutachtens. Die Begutachtung soll erfolgen auf der Grundlage von
Schleimhaut- oder Speichelproben.

Das zust6ndige Gericht in den USA wird gebeten, die vor Ort Ublicherweise zustdndige
Stelle mit der Probenentnahme zu beauftragen. Die Proben konnen mit den
anliegenden Materialien oder mit den eigenen Materialien des beauftragten Labors
entnommen werden. Vor der Probenentnahme soll die ldentittit des Antragsgegners
durch Vorlage seines Passes festgestellt werden.



Die Anwesenheit eines anderen Verfahrensbeteiligten als des Antragsgegners oder des
Gerichts bei der Beweisaufnahme ist nicht erforderlich.



Aussagen des Antragsgegners sollen nicht eidlich erfolgen                              L

Amtsgericht   -   Familiengericht   -   Siegen

Siegen, den 22.03.2018



        Richter
                             I




                                                                                       I
           Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 13 of 18

INTRADUCf                                   FachUbe          rse tz u n g e n          Do    lm e t s c h e r d ie n s t
                                            Posttach 10 17 10 . 44017 Dortmund . Tel. +49 (231) 95 20 45-0 - info@inlraduct.de




                             ICERTIFIED TRANSLATION FROM GERMAN]

 15 F 1539/14
                                                                               lssued on March 29, 2018
                                                                               via delivery to the
                                        [Conrormvsor                           Court Registry
                                  Nonrn Rrmr-Wesrunua]
                                                                               Wagner, Court Clerk
                                                                               as Registrar of the
                                                                               Court Registry


                        Amtsgericht [Locet Counr] Siegen
                                  Family Court
                          Description of the facts for the
                         court providing legal assistance

                                        ln the family matter

 concerning the minor child Ar          J       U      , born on                    , 2010, LiegniEer
     StraBe 7 4, >57 072 Siegen,

 with the following parfles involved:

 Mr.   A      Jt U        , Liegnitzer StraBe    74,D'57072 Siegen
                                                                                                      Petitioner


 Mr. pedro Juan Mestre, 31314 Tulip Street, '19125 Philadelphia, United States of America,
                                                                                                  Respondent,


 Ms. Humeyra Umut, Liegnitrer StraBe 74'>57072 Siegen'
                                                                                          Mother of the child,


 city of siegen Jugendamt [YourH                      Fachbereich soziale Dienste [soclAL
                                        WELFARE QFFICE],

 sERVIcEs DEPARTMENTI,    Weidenauer StraBe 211'213, D-57076 Siegen'
                                                                                                       Counsel,




 the following facts have been used as a basis:
 The court is to examine, upon application of the petitioner, the child A '-- -' J                         tJ

 whether the respondent, Mr, Pedro Juan Umut Mestre, is his biological father.
 The child F        Jr U,, was born or                  , 2010.
 The child's mother, Ms. HUmeyra Umut, was not married at the time of the child's birth'
          Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 14 of 18
rNTnADUcr'                                  Fach 0 be rsetzu ngen Do lm e tsc                             he     rd ie    n   st
                                            Postfach 10 17 10 . 44017 Dortmund . Tel. +49 (231) 9520   45-0   info@intraduct.de




                                                      2



 She claims that the respondent is the father of the child. ln response to a question ftom the
 court, she declared during the hearing on January 23,2018, that only Mr. Mestre could be the
 father as shewas in a relationship with him. She asserted that this was also the case during the
 time of conception between March and April 2010. According to the child's mother, the
 relationship lasted between 2008 and approximately April 2011. She asserted that she only
 had sexual intercourse with Mr. Mestre over this entire period of time and that she was
 absolutely sure, therefore, that he was the father. According to the child's mother, he had never
 disputed this and he only wants to get out of the child support obligations' There have
 reportedly already been other court proceedlngs against him for child support for another
 daughter. She asserted that she was in contact with Mr. Mestre only via Facebook and Skype,
 but that this had stopped a long time ago and their last exchange was in May 2017.


 His current address, according to the child's motter, is 31341 Tulip Street, Philadelphia and his
 birthday   is           , 1985. His social security numbEr is         reportedly      . she was

 also apparently able to find out his file number, which is


 During his stay in Germany, the child's mother asserts that he was stationed in
                                                                                 Vilsek' Bavaria,

 as a soldier.


                                                                                   obtaining
 The court must examine whether the respondent is the child's biological father by
 evidence of paternitY.



 The folloWng evidence order was issued on March 22,2O18:



 The competent court in the USA is requested, by way of mutual legal assistance, to act in
 accordanc,e with the following orden

 Evidence is to be taken as to whether the respondent, Mr. Pedro Juan Mestre, is the biological
 father of the child Ar    , Jr  Ur , born on                 2010, via evidence of patemi$

  belng obtained. The examination should be based on a mucosal or saliva test.

  The competent court in the USA is hereby requested to commission the body there which is
  usually responsible for taking samples. The samples may be taken with the enclosed materials
  or with the materials of the lab which has been commissioned. The respondent's identity
  should be determined via submission of identification before the sample is taken-



  t   Translator,s note: This number is given variously as 3134 and   31 314   throughout these documents
                  Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 15 of 18
    rN TRADUCT@                                              F   achiibersetzu                  ng e n        D   olm    e   tsc   he   rd ie n st
                                                             Postfach    10 17 10 . 44017   Dortmund . Tel. +49 (231) 952045-0 info@intraduct.de


                                                                         3


        The presence of a party to the proceedings other than the respondent or the court is not
         required during the taking of the evidence.

        The respondent's statements should not be under oath'




         Siegen, March 29, 2018
         Amtsgericht [LocAL CouRr]
         IILLEGIBLE SIGNATURE]                   [SEAL sHowrNc rHE           coAr oF     ARMS

         SchUtz                                  OF NORTH R}trNE.WESTPHALIA AND THE INSCRIPTION:

         Judge                                   "STEGEN     LocAL CoURT; 63"1




As a swom translator for the Englbh language I hetEby cedily that   VorsletEnde 0beBetzurE dcr mir Ergelegten und ln
I have completed the above transhtion ard hal lhb translation i3    deutscfier Spracrte abgefassten Urkunde ist rlcfifig und'
true ard complele to the beEt ol rny knodedge and belief'      vollstendig.
Translator: Maev€ Patelson-Sctmu MA., stvom translalor for     Ubersetzerin: Ma€ve PeteBorFschmidl M.A.' (fientlich
                                                                                                            dor
English h the slate ol Baden-W)rtbmberg (Ret no.: E 316 a/ P.) bestellte und beeidigle Urkundenobersetzerin
                                                                                    flr                      316 a/ P
           Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 16 of 18



15 F 1539/14                                                 Erlassen am 29.03.2018
                                                             durch Ubergabe an die
                                                             GeschSftsstelle

                                                             Wagner, Justizbeschdftigte
                                                             als Urkundsbeamtin der
                                                             Geschaftsstelle




                                   Amtsgericht Siegen
                                    Familiengericht

                         Sachverhaltsdarstellung ffi r das
                               Rechtshilfegericht

                                     ln der Familiensache


des minderjihrigen Kindes A             J Ur        geb.    am      .2010, Liegnitzer
  StraRe 74, 57072 Siegen,


an der beteiligt sind:


Herr   A      Jr Ur       :,   Liegnitzer StraRe 74,57072 Siegen,
                                                                               Antragsteller


Herr pedro Juan Mestre, 31314 Tulip Street, 19125 Philadelphia, Vereinigte Staaten,
                                                                    Antragsgegner,


Frau HUmeyra Umut, Liegnitzer StraBe 74,57072 Siegen'
                                                                              Kindesmutter,


Jugendamt der Stadt Siegen, Fachbereich Soziale Dienste, Weidenauer StraBe 211-
   213,57076 Siegen,
                                                                                    Beistand




liegt folgender Sachverhalt zugrunde:

Das Gericht hat auf Antrag des Antragstellers, des Kindes A       J Ut , zu
prUfen, ob der Antragsgegner, Herr Pedro Juan Mestre, der leibliche Vater ist.

Das Kind    Ar      J     U        wurde   am      2010 geboren.

Die Mutter des Kindes, Frau HUmeyra Umut, war zum Zeitpunkt der Geburt des
Kindes nicht verheiratet.
          Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 17 of 18

                                           2


Sie behauptet, der Antragsgegner sei der Vater des Kindes. Auf Nachfrage des
                                                                      der Herr Mestre
Gerichts erkldrte sie im Anhflrungstermin vom 23.01.2018, dass nur
                                                                    gewesen sei. Dies
der Vater gewesen sein konne, da sie mit ihm in einer Beziehung
                                                                   gewesen' Die
sei auch in der EmpfSngniszeit zwischen Mdrz und April 2010 so
                                                                           gesamten
Beziehung habe von 2008 bis etwa April 2011 gehalten. Wdhrend dieses
                                                                      gehabt. Sie sei
Zeitraumes habe sie nur mit dem Herrn Mestre Geschlechtsverkehr
                                                                  gegenUber auch nie
sich daher absolut sicher, dass er der Vater ist. Er habe das ihr
abgestritten.Vielmehrwollesichdieservorliegendnurvorden
                                                             weiteres Verfahren
Unterhaltsverpflichtungen drUcken. Es habe auch schon malein
                                                    gegeben. Kontakt habe sie mit
auf unterhalt wegen einer anderen Tochter gegen ihn
                                                            aber auch schon
Herrn Mestre nur uber Facebook und skype gehabt, dieser sei
                                                      gewesen.
lange abgebrochen. Der letzte Kontakt sei im Mai 2017

                                                                Er habe am            1985
seine aktuelle Anschrift sei 3134 Tulip street in Philadelphia.
                                                                                             L
Geburtstag.DieSocial-Security-Number,wasbeiunssovielwiedie
                                       die           '   sein' Weiter habe sie noch
Sozialversicherungsnummer sei, soll
seine File Number herausfinden k6nnen; die
                                                            1



                                                              in vilsek in Bayern
wtihrend seines Aufenthaltes in Deutschland sei er als soldat
 stationiert gewesen


                                                             zu prufen' ob der
 Das Gericht hat durch Einholung eines Abstammungsgutachtens
 Antragsgegner der leibliche Vater des Kindes ist'



 U   nter dem 22.0g.201 8 wu rde folgender Beweisbesch luss
                                                            erlassen:
                                                                                             t_


                                                                gebeten, gemd$
 Das zustdndige Gericht in den USA wird im Wege der Rechtshilfe
 nachfolgendem Beschluss tdtig zu werden:

 Es soll Beweis daruber erhoben werden, ob der Antragsgegner, Herr
                                                                   Pedro Juan

 Mestre, der biologische Vater des Kihdes      A    J      'Ugeboren am

         2010, ist durch Einholung eines Abstammungsgutachtens' Die Begutachtung
 soll erfolgen auf der Grundlage von Schleimhaut- oder Speichelproben'

 Das zusttindige Gericht in den USA wird gebeten, die vor Ort fiblichenreise
 zustdndige Stelle rnit der Probenentnahme zu beauftragen. Die Proben kbnnen mit
 den anliegenden Materialien oder mit den eigenen Materialien des beauftragten
 Labors entnommen werden. Vor der Probenentnahme soll die ldentitdt des
 Antragsgegners durch Vorlage seines Passes festgestellt werden'
           Case 2:19-mc-00085-EGS Document 1 Filed 04/10/19 Page 18 of 18

                                          3


Die Anwesenheit eines anderen Verfahrensbeteiligten als des Antragsgegners
                                                                           oder

des Gerichts bei der Beweisaufnahme ist nicht erforderlich.

Aussagen des Antragsgegners sollen nicht eidlich erfolgen'




Siegen, 29.03.2018
Amtsgericht

la.
Sbhiitz
H,"n,"'.
